 SEARS, ROEBUCK AND CO.45Sears, Roebuck and Co.andChauffeurs,Teamsters and HelpersLocal Union 215, a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Petitioner.,Case No. 25-RC-2664.April 21,1965DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, hearings were held before Hearing Officers John Hinesand Albert Fisher. The Hearing Officers' rulings made at the hearingsare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].Upon the entire record in this case,' the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.'4.The Petitioner seeks a unit of all employees at the Employer'sEvansville, Indiana, warehouse, excluding guards, professional em-ployees, and supervisors as defined in the Act.3 The Employer contendsthat the proposed unit is inappropriate on the ground that the workof the employees sought is closely integrated with that of the otheremployees in its Evansville operations.There is no bargaining historyfor these employees.Sears, Roebuck and Co. operates the following in the Evansvillearea: (1) a main downtown store; (2) a service station-1 block away;(3) a home modernization center-1 block away; (4) a warehouse orservice center-6 blocks away ; (5) two suburban stores, WashingtonSquare and North Parker; and (6) a small store in Henderson,The Employer's request for oral argument is hereby denied as, in our opinion, therecord and briefs adequately present the issues and the positions of the parties.2 The Employer moves to dismiss the petition on the ground that the Petitioner didnot have a current showing of interest.The motion is denied. It is settled that aPetitioner's showing of interest is an administrative matter for the Board's determina-tion not litigable in a representation proceeding.0. D. Jennings & Company,68 NLRB516, 518Moreover, we are satisfied that the Petitioner's showing of interest is sufficient.8 The Petitioner had alternatively requested various segments of the warehouse opera-tion.However, since the work of those sought was substantially integrated with the workof others at the warehouse, we find such fragmented units inappropriate. SeeSears,Roebuck &Co., 149 NLRB 1525At the hearing, the Petitioner indicated that it waswilling to represent both sales and clerical employees in the warehouse unit if the Boardincluded them.152 NLRB No. 4. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDKentucky-14 miles away. The warehouse or service center performsdiverse functions. In addition to the shipping and receiving depart-ments, the warehouse contains an upholstery and drapery fabricationdepartment, an installation department, a parts department, a mer-chandise service department, and the commercial tire sales and servicedepartments.The warehouse manager, Mr. Neuffer, is responsible forthe cleanliness and heating of the building and is overall supervisorfor the shipping and receiving departments.The warehousing activities, under Neuffer, are divided into twofunctions : receiving, under Fred Milke's supervision, includes em-ployees who unload trucks, elevator operators, markers, checkers, stock-men, and receiving helpers; and shipping, under Noble Cutridge'ssupervision, includes shipping clerks and part-time employees whenneeded.Unlike employees at other parts of the Employer's operation,the warehouse building employees handle primarily bulk items.Thewarehouse personnel work closely with warehouse clericals, whom thePetitioner would include, in performing the initial work connectedwith the movement of merchandise.The upholstery and drapery fabrication department performs up-holstering work and fabricates draperies for the store's own use, aswell as customer service-both at the shop in the warehouse and at thecustomer's location.Herbert Evans is the manager of the department.The installation department under Manager James Fisher schedulesthe installation of equipment for customers on small jobs and arrangesfor use of independent contractors on large jobs.There are threeclericals who do the scheduling.The parts and mechanical service departments are under the directsupervision of Manager William Cline.Under him there are separatesupervisors for each of these functions : Mr. Hilgediech, the partsmanager; Mr. Deneen, the mechanical service manager; and Mr. Casey,the mechanical service shop supervisor.The parts department fur-nishes parts for the use of the Employer's other departments and sellsparts directly to customers.The mechanical service departmenthandles the deluging of both mechanical equipment and furnitureprior to sale and delivery.The mechanical service shop handles therepairs of lawn mowers, washing machines, and refrigerators.Theservice and parts departments work together frequently. In the me-chanical service department there are service clericals who take thecustomers' telephone calls and route the servicemen.The last department in the warehouse building is the commercialtire sales and service department under Manager Thomas Romaine.The department orders, receives, sells, delivers, and installs trucktires.'* In addition to the above,there are maintenance employees in the warehouse building SEARS, ROEBUCK AND CO.47Each of the departments in the warehouse is under its departmentmanager. These department managers all report to the operating man-ager, who in turn reports to the general manager in charge of all Seamoperations in the Evansville area.The record does not reveal such a degree of integration betweenthe Employer's other operations and the warehouse building as topreclude a unit limited to the warehouse building.Although therehave been occasional permanent transfers between the various operat-ing units of the Employer, there has been an average of only 5 trans-fers a year for the last 7 years, counting all types of transfers, and amaximum of 8 between the warehouse and the other operative units ina given year despite the fact that the entire operation in Evansvilleemploys approximately 500 persons.Temporary transfers have gen-erally occurred only in cases of emergency or when a special skill isrequired, and appear to be minimal.'The Employer argues thatthere is integration between the different locations because employeesin the various operations are in constant contact with one another.The evidence introduced tends to show, at most, only the normal con-tact between office clericals at the main store and warehouse buildingpersonnel.Employees on occasion go to the main store as part oftheir normal job tasks.The amount of time the employees spend inthis activity is minimal and does not establish a community of interestbetween these groups of employees.We are not unmindful of thefact that there is some overlapping of work skills among the employeesin the main store and the warehouse building, but we do not believethat in the circumstances of this case this factor is sufficient to destroythe homogeneity and mutuality of interest of the employees in thewarehouse building.Thus, although the overall unit alleged to be appropriate by theemployer might be appropriate, it is not the only appropriate unitand therefore does not preclude a finding that the unit here requestedis appropriate for purposes of collective bargaining.Section 9(b) ofthe Act not only empowers the Board to decide in each case "the unitappropriate for the purposes of collective bargaining", but also directsit to make appropriate unit determinations which will "assure toemployees the fullest freedom in exercising rights guaranteed by thisAct", i.e., the rights of self-organization and collective bargaining.In effectuating this mandate, the Board has emphasized that the Actdoes not compel labor organizations to seek representation in the most6Most evidence on this point referred to such unusual occasions as the opening of anew store in Washington Square and the expansion of a North Park store or to sucha seasonal occurrence as warehouse employees assisting in the deluxing process at themain store during Christmas timeOutside of these,the Employer can at best pointto only five specific cases of temporary transfersWhile an employee might go from thewarehouse building to the main store in the course of his work,this is not a transfer 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomprehensive grouping of employees unless such grouping constitutesthe only appropriate unit.The facts of this case do not reveal such a degree of integration ormerger of operations as would require our rejection of the Petitioner'srequest for the single warehouse building unit.The warehouse build-ing employees constitute a homogeneous, identifiable, and distinctgroup having a close community of interest. In view of the separatelocation of the warehouse building from the other operations of theEmployer, the autonomous day-to-day operations of the warehousebuilding, the lack of integration of the warehouse building employeeswith other operations of the Employer, the absence of a history ofcollectivebargaining, and the fact that no union requests abroader unit, we find that a unit limited to warehouse employees isappropriate sThere remains for consideration the unit placement of the following :Supervisors:The parties are in disagreement over the placement ofMilke, Cutridge, Deneen, Hilgedrieck, and Casey.The Petitionerwould exclude them as supervisors, while the Employer would includethem.Milke is the receiving manager and Cutridge is the shippingmanager.Both are classified as managers and were referred to dur-ing the hearing as being in charge of their respective departments,and both assign and direct employees in their departments.Also, bothare looked upon by the rank and file employees as leaders.The sameis true of Hilgedrieck, the parts manager, and Deneen, the mechanicalservice manager.Casey, the mechanical service shop supervisor, isresponsible for seeing to it that men in his section are working andhas the power to discipline employees. In view of the foregoing, wefind that Milke, Cutridge, Deneen, Hilgedrieck, and Casey are super- 'visors within the meaning of the Act, and we shall exclude them fromthe unit.Commercial tire salesmen.The Employer would include the tiresalesmen in the unit.The Petitioner would exclude them, but willrepresent such employees in the event the Board should include them inthe unit.The tire salesmen and the tire changers work together loadingtires on the tire changer's truck. In case of emergency the tire sales-man will load the tires in his car and make a delivery.When out onthe road the tire changers help sell tires to customers.The tirechangers and the tire salesmen meet monthly to discuss mutual prob-lems.In addition, all the tire salesmen have had training as installersand some in fact were installers before becoming salesmen.We ,findthat there is a sufficient community of interest between the tire sales-men and other employees in the unit, particularly the tire changers, towarrant their inclusion in the unit.0 Sears, Roebuck andCo.,151 NLRB 1356. HOISTING & PORTABLE ENGINEERS NO. 70149Clericals :The record reveals that the work of the clericals in theservice, installation, shipping, and receiving departments brings themin frequent contact with the other employees of the warehouse build-ing and that the duties are a part of the functional operation of thewarehouse.Under the circumstances, we believe that the clerical em-ployees are plant clericals whose interests are closely related to those ofother warehouse building employees, and we include them in the unit.Accordingly, we find that the following employees of the Employerconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act :All employees employed by the Employer at its warehouse servicecenter located at Second and Clark Avenue building in Evansville,Indiana, including plant clericals and tire salesmen, but excludingguards, professional employees, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]Hoisting and Portable Engineers Local No. 701,InternationalUnion of Operating Engineers,AFL-CIOandDarwin T. ChapekandPeter Kiewit Sons' Co., Party to the Contract.Case No.36-CB-326.April,02,1965DECISION AND ORDEROn October 12, 1964, Trial Examiner Howard Myers issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in his attached Decision.Thereafterthe Charging Party filed exceptions and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the De-cision, the exceptions and brief, and the entire record in this case, andhereby adopts the findings,' conclusions, and recommendations of theTrial Examiner with the following modifications :'As no exceptions were filed with respect tothe Trial Examiner's findingsthat theRespondent violated Section 8(b) (1) (A) and (2) of the Act, we adopt thesefindingsproforma.152 NLRB No. 6.789-730-66-vol. 15 2- 5